Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-22-2008

USA v. Acierno
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4545




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Acierno" (2008). 2008 Decisions. Paper 631.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/631


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                     No: 06-4545

                          UNITED STATES OF AMERICA,

                                       Appellee

                                             v.

                                  FRANK ACIERNO,

                                       Appellant


                      Appeal from the United States District Court
                              for the District of Delaware
                                     (03-CV-00020)
                         District Court: Hon. Sue L. Robinson

                               Submitted July 21, 2008
                         Pursuant to Third Circuit LAR 34.1(a)

                Before: McKEE, FUENTES, JORDAN, Circuit Judges,


                               (Filed: August 22, 2008 )




                              OPINION OF THE COURT




McKee, Circuit Judge.

      Frank Acierno appeals the district court’s September 27, 2006 order vacating a

prior order terminating a consent decree. The September 27 order was entered pursuant to
Fed. R. Civ. P. 60(b). For the reasons that follow, we conclude that we do not have

jurisdiction, and the appeal is dismissed.

       “When an order granting a Rule 60(b) motion merely vacates the judgment and

leaves the case pending for further determination, the order . . . is interlocutory and

nonappealable.” National Passenger Railroad Corp. v. Maylie, 910 F.2d 1181, 1183 (3d

Cir. 1990).